Exhibit 10.1

 

CASCADE MICROTECH, INC.

2000 STOCK INCENTIVE PLAN

AS AMENDED

 


1.             PURPOSES OF THE PLAN.  THE PURPOSES OF THIS STOCK INCENTIVE PLAN
ARE TO ATTRACT, RETAIN AND REWARD INDIVIDUALS WHO CAN AND DO CONTRIBUTE TO THE
COMPANY’S SUCCESS BY PROVIDING EMPLOYEES AND CONSULTANTS AN OPPORTUNITY TO SHARE
IN THE EQUITY OF THE COMPANY AND TO MORE CLOSELY ALIGN THEIR INTERESTS WITH THE
COMPANY AND ITS SHAREHOLDERS.


 

Options granted hereunder may be either “incentive stock options,” as defined in
Section 422 of the Internal Revenue Code of 1986, as amended, or “nonqualified
stock options,” at the discretion of the Board and as reflected in the terms of
the written option agreement.  In addition, shares of the Company’s Common Stock
may be Sold hereunder independent of any Option grant.

 


2.             DEFINITIONS.  AS USED HEREIN, THE FOLLOWING DEFINITIONS SHALL
APPLY:


 


2.1           “ADMINISTRATOR” SHALL MEAN THE BOARD OR ANY OF ITS COMMITTEES AS
SHALL BE ADMINISTERING THE PLAN, IN ACCORDANCE WITH SECTION 4.1 OF THE PLAN.


 


2.2           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


 


2.3           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


2.4           “COMMITTEE” SHALL MEAN A COMMITTEE APPOINTED BY THE BOARD IN
ACCORDANCE WITH SECTION 4.1 OF THE PLAN.


 


2.5           “COMMON STOCK” SHALL MEAN THE COMMON STOCK OF THE COMPANY.


 


2.6           “COMPANY” SHALL MEAN CASCADE MICROTECH, INC., AN OREGON
CORPORATION.


 


2.7           “CONSULTANT” SHALL MEAN ANY PERSON WHO IS ENGAGED BY THE COMPANY
OR ANY PARENT OR SUBSIDIARY TO RENDER CONSULTING SERVICES AND IS COMPENSATED FOR
SUCH CONSULTING SERVICES AND ANY DIRECTOR OF THE COMPANY WHETHER COMPENSATED FOR
SUCH SERVICES OR NOT.


 


2.8           “CONTINUOUS STATUS AS AN EMPLOYEE OR CONSULTANT” SHALL MEAN THE
ABSENCE OF ANY INTERRUPTION OR TERMINATION OF SERVICE AS AN EMPLOYEE OR
CONSULTANT.  CONTINUOUS STATUS AS AN EMPLOYEE OR CONSULTANT SHALL NOT BE
CONSIDERED INTERRUPTED IN THE CASE OF: (I) ANY SICK LEAVE, MILITARY LEAVE, OR
ANY OTHER LEAVE OF ABSENCE APPROVED BY THE COMPANY; PROVIDED, HOWEVER, THAT FOR
PURPOSES OF INCENTIVE STOCK OPTIONS, ANY SUCH LEAVE IS FOR A PERIOD OF NOT MORE
THAN NINETY DAYS OR REEMPLOYMENT UPON THE EXPIRATION OF SUCH LEAVE IS GUARANTEED
BY CONTRACT OR STATUTE, PROVIDED, FURTHER, THAT ON THE NINETY-FIRST DAY OF SUCH
LEAVE (WHERE RE-EMPLOYMENT IS NOT GUARANTEED BY CONTRACT OR STATUTE) THE
OPTIONEE’S INCENTIVE STOCK OPTION SHALL AUTOMATICALLY CONVERT TO A NONQUALIFIED
STOCK OPTION; OR (II) TRANSFERS BETWEEN LOCATIONS OF THE COMPANY OR BETWEEN THE
COMPANY, ITS PARENT, ITS SUBSIDIARIES OR ITS SUCCESSOR.

 

1

--------------------------------------------------------------------------------


 


2.9           “DIRECTOR” SHALL MEAN A MEMBER OF THE BOARD.


 


2.10         “DISABILITY” SHALL MEAN TOTAL AND PERMANENT DISABILITY AS DEFINED
IN SECTION 22(E)(3) OF THE CODE.


 


2.11         “EMPLOYEE” SHALL MEAN ANY PERSON, INCLUDING OFFICERS AND DIRECTORS,
EMPLOYED BY THE COMPANY OR ANY PARENT OR SUBSIDIARY.  NEITHER THE PAYMENT OF A
DIRECTOR’S FEE BY THE COMPANY NOR SERVICE AS A DIRECTOR SHALL BE SUFFICIENT TO
CONSTITUTE “EMPLOYMENT” BY THE COMPANY.


 


2.12         “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


2.13         “FAIR MARKET VALUE” SHALL MEAN, AS OF ANY DATE, THE VALUE OF COMMON
STOCK DETERMINED AS FOLLOWS:


 


2.13.1      IF THE COMMON STOCK IS LISTED ON ANY ESTABLISHED STOCK EXCHANGE OR A
NATIONAL MARKET SYSTEM, INCLUDING WITHOUT LIMITATION THE NASDAQ NATIONAL MARKET
OR THE NASDAQ SMALLCAP MARKET OF THE NASDAQ STOCK MARKET, ITS FAIR MARKET VALUE
SHALL BE THE CLOSING SALES PRICE FOR THE COMMON STOCK (OR THE CLOSING BID, IF NO
SALES WERE REPORTED) AS QUOTED ON SUCH EXCHANGE OR SYSTEM FOR THE LAST MARKET
TRADING DAY PRIOR TO THE DATE OF DETERMINATION, AS REPORTED IN THE WALL STREET
JOURNAL OR SUCH OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE;


 


2.13.2      IF THE COMMON STOCK IS REGULARLY QUOTED BY A RECOGNIZED SECURITIES
DEALER BUT SELLING PRICES ARE NOT REPORTED, ITS FAIR MARKET VALUE SHALL BE THE
MEAN BETWEEN THE HIGH BID AND LOW ASKED PRICES FOR THE COMMON STOCK ON THE LAST
MARKET TRADING DAY PRIOR TO THE DATE OF DETERMINATION, AS REPORTED IN THE WALL
STREET JOURNAL OR SUCH OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE;


 


2.13.3      IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK, THE
FAIR MARKET VALUE SHALL BE DETERMINED IN GOOD FAITH BY THE ADMINISTRATOR.


 


2.14         “INCENTIVE STOCK OPTION” SHALL MEAN AN OPTION INTENDED TO QUALIFY
AS AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE CODE.


 


2.15         “NONQUALIFIED STOCK OPTION” SHALL MEAN AN OPTION NOT INTENDED TO
QUALIFY AS AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE
CODE.


 


2.16         “NOTICE OF GRANT” SHALL MEAN A WRITTEN NOTICE EVIDENCING CERTAIN
TERMS AND CONDITIONS OF AN INDIVIDUAL OPTION GRANT.  THE NOTICE OF GRANT IS PART
OF THE OPTION AGREEMENT.


 


2.17         “OFFICER” SHALL MEAN A PERSON WHO IS AN OFFICER OF THE COMPANY
WITHIN THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.


 


2.18         “OPTION” SHALL MEAN A STOCK OPTION GRANTED PURSUANT TO THE PLAN.

 

2

--------------------------------------------------------------------------------


 


2.19         “OPTION AGREEMENT” SHALL MEAN A WRITTEN AGREEMENT BETWEEN THE
COMPANY AND AN OPTIONEE EVIDENCING THE TERMS AND CONDITIONS OF AN INDIVIDUAL
OPTION GRANT.  THE OPTION AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF
THE PLAN.


 


2.20         “OPTIONED STOCK” SHALL MEAN THE COMMON STOCK SUBJECT TO AN OPTION.


 


2.21         “OPTIONEE” SHALL MEAN AN EMPLOYEE OR CONSULTANT WHO HOLDS AN
OPTION.


 


2.22         “PARENT” SHALL MEAN A “PARENT CORPORATION,” WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


 


2.23         “PLAN” SHALL MEAN THIS 2000 STOCK INCENTIVE PLAN.


 


2.24         “RULE 16B-3”  SHALL MEAN RULE 16B-3 OF THE EXCHANGE ACT OR ANY
SUCCESSOR TO RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS BEING EXERCISED WITH
RESPECT TO THE PLAN.


 


2.25         “SALE” OR “SOLD” SHALL INCLUDE, WITH RESPECT TO THE SALE OF SHARES
UNDER THE PLAN, THE SALE OF SHARES FOR ANY FORM OF CONSIDERATION SPECIFIED IN
SECTION 8.2, AS WELL AS A GRANT OF SHARES FOR CONSIDERATION IN THE FORM OF PAST
OR FUTURE SERVICES.


 


2.26         “SHARE” SHALL MEAN A SHARE OF THE COMMON STOCK, AS ADJUSTED IN
ACCORDANCE WITH SECTION 11 OF THE PLAN.


 


2.27         “SUBSIDIARY” SHALL MEAN A “SUBSIDIARY CORPORATION,” WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


 


3.             STOCK SUBJECT TO THE PLAN.


 


3.1           SUBJECT TO THE PROVISIONS OF PARAGRAPHS 3.2 AND 3.3 OF THIS
SECTION 3 AND THE PROVISIONS OF SECTION 11 OF THE PLAN, THE MAXIMUM AGGREGATE
NUMBER OF SHARES WHICH MAY BE OPTIONED AND/OR SOLD UNDER THE PLAN IS 2,400,000
SHARES OF COMMON STOCK.  THE SHARES MAY BE AUTHORIZED, BUT UNISSUED, OR
REACQUIRED COMMON STOCK.


 


3.2           IF AN OPTION SHOULD EXPIRE OR BECOME UNEXERCISABLE FOR ANY REASON,
OR IS OTHERWISE TERMINATED OR FORFEITED, WITHOUT HAVING BEEN EXERCISED IN FULL,
THE UNPURCHASED SHARES WHICH WERE SUBJECT THERETO SHALL, UNLESS THE PLAN SHALL
HAVE BEEN TERMINATED, BECOME AVAILABLE FOR FUTURE OPTION GRANTS AND/OR SALES
UNDER THE PLAN.  IF ANY SHARES ISSUED PURSUANT TO A SALE SHALL BE REACQUIRED,
CANCELED OR FORFEITED FOR ANY REASON, SUCH SHARES SHALL BECOME AVAILABLE FOR
FUTURE OPTION GRANTS AND/OR SALES UNDER THE PLAN, UNLESS THE PLAN SHALL HAVE
BEEN TERMINATED.  IF THE EXERCISE PRICE OF ANY OPTION GRANTED UNDER THE PLAN IS
SATISFIED BY TENDERING SHARES OF COMMON STOCK TO THE COMPANY (BY EITHER ACTUAL
DELIVERY OR BY ATTESTATION), ONLY THE NUMBER OF SHARES OF COMMON STOCK ISSUED
NET OF THE SHARES OF COMMON STOCK TENDERED SHALL BE DEEMED DELIVERED FOR
PURPOSES OF DETERMINING THE MAXIMUM NUMBER OF SHARES AVAILABLE FOR DELIVERY
UNDER THE PLAN.


 


3.3           NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 3, BUT SUBJECT
TO THE PROVISIONS OF SECTION 11 OF THE PLAN, THE MAXIMUM NUMBER OF SHARES THAT
MAY BE ISSUED UPON THE EXERCISE OF INCENTIVE STOCK OPTIONS SHALL BE 1,200,000.

 

3

--------------------------------------------------------------------------------


 


4.             ADMINISTRATION OF THE PLAN.


 


4.1           PROCEDURE.


 


4.1.1        MULTIPLE ADMINISTRATIVE BODIES.  IF PERMITTED BY RULE 16B-3, THE
PLAN MAY BE ADMINISTERED BY DIFFERENT BODIES WITH RESPECT TO DIRECTORS, OFFICERS
WHO ARE NOT DIRECTORS, AND EMPLOYEES WHO ARE NEITHER DIRECTORS NOR OFFICERS.


 


4.1.2        ADMINISTRATION WITH RESPECT TO DIRECTORS AND OFFICERS SUBJECT TO
SECTION 16(B).  WITH RESPECT TO OPTION GRANTS MADE TO EMPLOYEES WHO ARE ALSO
OFFICERS OR DIRECTORS SUBJECT TO SECTION 16(B) OF THE EXCHANGE ACT, THE PLAN
SHALL BE ADMINISTERED BY (A) THE BOARD, IF THE BOARD MAY ADMINISTER THE PLAN IN
COMPLIANCE WITH THE RULES GOVERNING A PLAN INTENDED TO QUALIFY AS A
DISCRETIONARY PLAN UNDER RULE 16B-3, OR (B) A COMMITTEE DESIGNATED BY THE BOARD
TO ADMINISTER THE PLAN, WHICH COMMITTEE SHALL BE CONSTITUTED TO COMPLY WITH THE
RULES, IF ANY, GOVERNING A PLAN INTENDED TO QUALIFY AS A DISCRETIONARY PLAN
UNDER RULE 16B-3.  ONCE APPOINTED, SUCH COMMITTEE SHALL CONTINUE TO SERVE IN ITS
DESIGNATED CAPACITY UNTIL OTHERWISE DIRECTED BY THE BOARD.  FROM TIME TO TIME
THE BOARD MAY INCREASE THE SIZE OF THE COMMITTEE AND APPOINT ADDITIONAL MEMBERS,
REMOVE MEMBERS (WITH OR WITHOUT CAUSE) AND SUBSTITUTE NEW MEMBERS, FILL
VACANCIES (HOWEVER CAUSED), AND REMOVE ALL MEMBERS OF THE COMMITTEE AND
THEREAFTER DIRECTLY ADMINISTER THE PLAN, ALL TO THE EXTENT PERMITTED BY THE
RULES, IF ANY, GOVERNING A PLAN INTENDED TO QUALIFY AS A DISCRETIONARY PLAN
UNDER RULE 16B-3.  WITH RESPECT TO PERSONS SUBJECT TO SECTION 16 OF THE EXCHANGE
ACT, TRANSACTIONS UNDER THE PLAN ARE INTENDED TO COMPLY WITH ALL APPLICABLE
CONDITIONS OF RULE 16B-3.  TO THE EXTENT ANY PROVISION OF THE PLAN OR ACTION BY
THE ADMINISTRATOR FAILS TO SO COMPLY, IT SHALL BE DEEMED NULL AND VOID, TO THE
EXTENT PERMITTED BY LAW AND DEEMED ADVISABLE BY THE ADMINISTRATOR.


 


4.1.3        ADMINISTRATION WITH RESPECT TO OTHER PERSONS.  WITH RESPECT TO
OPTION GRANTS MADE TO EMPLOYEES OR CONSULTANTS WHO ARE NEITHER DIRECTORS NOR
OFFICERS OF THE COMPANY, THE PLAN SHALL BE ADMINISTERED BY THE BOARD OR A
COMMITTEE DESIGNATED BY THE BOARD, WHICH COMMITTEE SHALL BE CONSTITUTED TO
SATISFY THE LEGAL REQUIREMENTS RELATING TO THE ADMINISTRATION OF STOCK OPTION
PLANS UNDER APPLICABLE CORPORATE AND SECURITIES LAWS AND THE CODE.  ONCE
APPOINTED, SUCH COMMITTEE SHALL SERVE IN ITS DESIGNATED CAPACITY UNTIL OTHERWISE
DIRECTED BY THE BOARD.  THE BOARD MAY INCREASE THE SIZE OF THE COMMITTEE AND
APPOINT ADDITIONAL MEMBERS, REMOVE MEMBERS (WITH OR WITHOUT CAUSE) AND
SUBSTITUTE NEW MEMBERS, FILL VACANCIES (HOWEVER CAUSED), AND REMOVE ALL MEMBERS
OF THE COMMITTEE AND THEREAFTER DIRECTLY ADMINISTER THE PLAN, ALL TO THE EXTENT
PERMITTED BY THE LEGAL REQUIREMENTS RELATING TO THE ADMINISTRATION OF STOCK
OPTION PLANS UNDER STATE CORPORATE AND SECURITIES LAWS AND THE CODE.


 


4.2           POWERS OF THE ADMINISTRATOR.  SUBJECT TO THE PROVISIONS OF THE
PLAN, AND IN THE CASE OF A COMMITTEE, SUBJECT TO THE SPECIFIC DUTIES DELEGATED
BY THE BOARD TO SUCH COMMITTEE, THE ADMINISTRATOR SHALL HAVE THE AUTHORITY, IN
ITS DISCRETION:


 


4.2.1        TO GRANT INCENTIVE STOCK OPTIONS IN ACCORDANCE WITH SECTION 422 OF
THE CODE, OR NONQUALIFIED STOCK OPTIONS;


 


4.2.2        TO AUTHORIZE SALES OF SHARES OF COMMON STOCK HEREUNDER;

 

4

--------------------------------------------------------------------------------


 


4.2.3        TO DETERMINE, UPON REVIEW OF RELEVANT INFORMATION, THE FAIR MARKET
VALUE OF THE COMMON STOCK;


 


4.2.4        TO DETERMINE THE EXERCISE/PURCHASE PRICE PER SHARE OF OPTIONS TO BE
GRANTED OR SHARES TO BE SOLD, WHICH EXERCISE/PURCHASE PRICE SHALL BE DETERMINED
IN ACCORDANCE WITH SECTION 8.1 OF THE PLAN;


 


4.2.5        TO DETERMINE THE EMPLOYEES OR CONSULTANTS TO WHOM, AND THE TIME OR
TIMES AT WHICH, OPTIONS SHALL BE GRANTED AND THE NUMBER OF SHARES TO BE
REPRESENTED BY EACH OPTION;


 


4.2.6        TO DETERMINE THE EMPLOYEES OR CONSULTANTS TO WHOM, AND THE TIME OR
TIMES AT WHICH, SHARES SHALL BE SOLD AND THE NUMBER OF SHARES TO BE SOLD;


 


4.2.7        TO INTERPRET THE PLAN;


 


4.2.8        TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO
THE PLAN;


 


4.2.9        TO DETERMINE THE TERMS AND PROVISIONS OF EACH OPTION GRANTED (WHICH
NEED NOT BE IDENTICAL) AND, WITH THE CONSENT OF THE HOLDER THEREOF, MODIFY OR
AMEND EACH OPTION;


 


4.2.10      TO DETERMINE THE TERMS AND PROVISIONS OF EACH SALE OF SHARES (WHICH
NEED NOT BE IDENTICAL) AND, WITH THE CONSENT OF THE PURCHASER THEREOF, MODIFY OR
AMEND EACH SALE;


 


4.2.11      TO ACCELERATE OR DEFER (WITH THE CONSENT OF THE OPTIONEE) THE
EXERCISE DATE OF ANY OPTION;


 


4.2.12      TO ACCELERATE OR DEFER (WITH THE CONSENT OF THE OPTIONEE OR
PURCHASER OF SHARES) THE VESTING RESTRICTIONS APPLICABLE TO SHARES SOLD UNDER
THE PLAN OR PURSUANT TO OPTIONS GRANTED UNDER THE PLAN;


 


4.2.13      TO AUTHORIZE ANY PERSON TO EXECUTE ON BEHALF OF THE COMPANY ANY
INSTRUMENT REQUIRED TO EFFECTUATE THE GRANT OF AN OPTION OR SALE OF SHARES
PREVIOUSLY GRANTED OR AUTHORIZED BY THE ADMINISTRATOR;


 


4.2.14      TO DETERMINE THE RESTRICTIONS ON TRANSFER, VESTING RESTRICTIONS,
REPURCHASE RIGHTS, OR OTHER RESTRICTIONS APPLICABLE TO SHARES ISSUED UNDER THE
PLAN;


 


4.2.15      TO EFFECT, AT ANY TIME AND FROM TIME TO TIME, WITH THE CONSENT OF
THE AFFECTED OPTIONEES, THE CANCELLATION OF ANY OR ALL OUTSTANDING OPTIONS UNDER
THE PLAN AND TO GRANT IN SUBSTITUTION THEREFOR NEW OPTIONS UNDER THE PLAN
COVERING THE SAME OR DIFFERENT NUMBERS OF SHARES, BUT HAVING AN OPTION PRICE PER
SHARE CONSISTENT WITH THE PROVISIONS OF SECTION 8 OF THIS PLAN AS OF THE DATE OF
THE NEW OPTION GRANT;


 


4.2.16      TO ESTABLISH, ON A CASE-BY-CASE BASIS, DIFFERENT TERMS AND
CONDITIONS PERTAINING TO EXERCISE OR VESTING RIGHTS UPON TERMINATION OF
EMPLOYMENT, WHETHER AT THE TIME OF AN OPTION GRANT OR SALE OF SHARES, OR
THEREAFTER;


 


4.2.17      TO APPROVE FORMS OF AGREEMENT FOR USE UNDER THE PLAN;

 

5

--------------------------------------------------------------------------------


 


4.2.18      TO REDUCE THE EXERCISE PRICE OF ANY OPTION TO THE THEN CURRENT FAIR
MARKET VALUE IF THE FAIR MARKET VALUE OF THE COMMON STOCK COVERED BY SUCH OPTION
SHALL HAVE DECLINED SINCE THE DATE THE OPTION WAS GRANTED;


 


4.2.19      TO DETERMINE WHETHER AND UNDER WHAT CIRCUMSTANCES AN OPTION MAY BE
SETTLED IN CASH UNDER SUBSECTION 9.6 INSTEAD OF COMMON STOCK; AND


 


4.2.20      TO MAKE ALL OTHER DETERMINATIONS DEEMED NECESSARY OR ADVISABLE FOR
THE ADMINISTRATION OF THE PLAN.


 


4.3           EFFECT OF ADMINISTRATOR’S DECISION.  ALL DECISIONS, DETERMINATIONS
AND INTERPRETATIONS OF THE ADMINISTRATOR SHALL BE FINAL AND BINDING ON ALL
OPTIONEES AND ANY OTHER HOLDERS OF ANY OPTIONS GRANTED UNDER THE PLAN OR SHARES
SOLD UNDER THE PLAN.


 


5.             ELIGIBILITY.


 


5.1           PERSONS ELIGIBLE.  OPTIONS MAY BE GRANTED AND/OR SHARES SOLD ONLY
TO EMPLOYEES AND CONSULTANTS.  INCENTIVE STOCK OPTIONS MAY BE GRANTED ONLY TO
EMPLOYEES.  AN EMPLOYEE OR CONSULTANT WHO HAS BEEN GRANTED AN OPTION OR SOLD
SHARES MAY, IF HE OR SHE IS OTHERWISE ELIGIBLE, BE GRANTED AN ADDITIONAL OPTION
OR OPTIONS OR SOLD ADDITIONAL SHARES.


 


5.2           ISO LIMITATION.  TO THE EXTENT THAT THE AGGREGATE FAIR MARKET
VALUE OF SHARES SUBJECT TO AN OPTIONEE’S INCENTIVE STOCK OPTIONS GRANTED BY THE
COMPANY, ANY PARENT OR SUBSIDIARY WHICH BECOME EXERCISABLE FOR THE FIRST TIME
DURING ANY CALENDAR YEAR (UNDER ALL PLANS OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY) EXCEEDS $100,000, SUCH EXCESS OPTIONS SHALL BE TREATED AS
NONQUALIFIED STOCK OPTIONS.  FOR PURPOSES OF THIS SECTION 5.2, INCENTIVE STOCK
OPTIONS SHALL BE TAKEN INTO ACCOUNT IN THE ORDER IN WHICH THEY WERE GRANTED, AND
THE FAIR MARKET VALUE OF THE SHARES SHALL BE DETERMINED AS OF THE TIME OF GRANT.


 


5.3           SECTION 5.2 LIMITATIONS.  SECTION 5.2 OF THE PLAN SHALL APPLY ONLY
TO AN INCENTIVE STOCK OPTION EVIDENCED BY AN OPTION AGREEMENT WHICH SETS FORTH
THE INTENTION OF THE COMPANY AND THE OPTIONEE THAT SUCH OPTION SHALL QUALIFY AS
AN INCENTIVE STOCK OPTION.  SECTION 5.2 OF THE PLAN SHALL NOT APPLY TO ANY
OPTION EVIDENCED BY A OPTION AGREEMENT WHICH SETS FORTH THE INTENTION OF THE
COMPANY AND THE OPTIONEE THAT SUCH OPTION SHALL BE A NONQUALIFIED STOCK OPTION.


 


5.4           NO RIGHT TO CONTINUED EMPLOYMENT.  THE PLAN SHALL NOT CONFER UPON
ANY OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTING
RELATIONSHIP WITH THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH HIS OR HER
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE HIS EMPLOYMENT OR CONSULTING
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.


 


5.5           OTHER LIMITATIONS.  THE FOLLOWING LIMITATIONS SHALL APPLY TO
GRANTS OF OPTIONS TO EMPLOYEES:


 


5.5.1        NO EMPLOYEE SHALL BE GRANTED, IN ANY FISCAL YEAR OF THE COMPANY,
OPTIONS TO PURCHASE MORE THAN 500,000 SHARES.

 

6

--------------------------------------------------------------------------------


 


5.5.2        IN CONNECTION WITH HIS OR HER INITIAL EMPLOYMENT, AN EMPLOYEE MAY
BE GRANTED OPTIONS TO PURCHASE UP TO AN ADDITIONAL 500,000 SHARES WHICH SHALL
NOT COUNT AGAINST THE LIMIT SET FORTH IN SUBSECTION 5.51 ABOVE.


 


5.5.3        THE FOREGOING LIMITATIONS SHALL BE ADJUSTED PROPORTIONATELY IN
CONNECTION WITH ANY CHANGE IN THE COMPANY’S CAPITALIZATION AS DESCRIBED IN
SECTION 11.


 


5.5.4        IF AN OPTION IS CANCELED IN THE SAME FISCAL YEAR OF THE COMPANY IN
WHICH IT WAS GRANTED (OTHER THAN IN CONNECTION WITH A TRANSACTION DESCRIBED IN
SECTION 11), THE CANCELED OPTION SHALL BE COUNTED AGAINST THE LIMITS SET FORTH
IN SUBSECTIONS 5.51 AND 5.52 ABOVE.  FOR THIS PURPOSE, IF THE EXERCISE PRICE OF
AN OPTION IS REDUCED, THE TRANSACTION WILL BE TREATED AS A CANCELLATION OF THE
OPTION AND THE GRANT OF A NEW OPTION.


 


6.             TERM OF PLAN.  THE PLAN SHALL BECOME EFFECTIVE UPON THE EARLIER
TO OCCUR OF ITS ADOPTION BY THE BOARD OR ITS APPROVAL BY THE SHAREHOLDERS OF THE
COMPANY AS DESCRIBED IN SECTION 17 OF THE PLAN.  IT SHALL CONTINUE IN EFFECT FOR
A TERM OF TEN (10) YEARS, UNLESS SOONER TERMINATED UNDER SECTION 13 OF THE PLAN.


 


7.             TERM OF OPTION.  THE TERM OF EACH OPTION SHALL BE STATED IN THE
NOTICE OF GRANT; PROVIDED, HOWEVER, THAT IN THE CASE OF AN INCENTIVE STOCK
OPTION, THE TERM SHALL BE TEN (10) YEARS FROM THE DATE OF GRANT OR SUCH SHORTER
TERM AS MAY BE PROVIDED IN THE NOTICE OF GRANT.  HOWEVER, IN THE CASE OF AN
INCENTIVE STOCK OPTION GRANTED TO AN OPTIONEE WHO, AT THE TIME THE INCENTIVE
STOCK OPTION IS GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF
THE VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY, THE TERM OF THE INCENTIVE STOCK OPTION SHALL BE FIVE (5) YEARS FROM
THE DATE OF GRANT THEREOF OR SUCH SHORTER TERM AS MAY BE PROVIDED IN THE NOTICE
OF GRANT.


 


8.             EXERCISE/PURCHASE PRICE AND CONSIDERATION.


 


8.1           EXERCISE/PURCHASE PRICE.  THE PER-SHARE EXERCISE/PURCHASE PRICE
FOR THE SHARES TO BE ISSUED PURSUANT TO EXERCISE OF AN OPTION OR A SALE SHALL BE
SUCH PRICE AS IS DETERMINED BY THE ADMINISTRATOR, BUT SHALL BE SUBJECT TO THE
FOLLOWING:


 


8.1.1        IN THE CASE OF AN INCENTIVE STOCK OPTION


 

(A)           GRANTED TO AN EMPLOYEE WHO, AT THE TIME OF THE GRANT OF SUCH
INCENTIVE STOCK OPTION, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF
THE VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY, THE PER SHARE EXERCISE PRICE SHALL BE NO LESS THAN ONE HUNDRED TEN
PERCENT (110%) OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF THE GRANT.

 

(B)           GRANTED TO ANY OTHER EMPLOYEE, THE PER SHARE EXERCISE PRICE SHALL
BE NO LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE PER SHARE ON
THE DATE OF GRANT.

 


8.1.2        IN THE CASE OF A NONQUALIFIED STOCK OPTION OR SALE, THE PER SHARE
EXERCISE/PURCHASE PRICE SHALL BE DETERMINED BY THE ADMINISTRATOR.

 

7

--------------------------------------------------------------------------------


 


8.1.3        ANY DETERMINATION TO ESTABLISH AN OPTION EXERCISE PRICE OR EFFECT A
SALE OF COMMON STOCK AT LESS THAN FAIR MARKET VALUE ON THE DATE OF THE OPTION
GRANT OR AUTHORIZATION OF SALE SHALL BE ACCOMPANIED BY AN EXPRESS FINDING BY THE
ADMINISTRATOR SPECIFYING THAT THE OPTION GRANT OR SALE IS IN THE BEST INTEREST
OF THE COMPANY, AND SPECIFYING BOTH THE FAIR MARKET VALUE AND THE OPTION
EXERCISE PRICE OR SALE PRICE OF THE COMMON STOCK.


 


8.2           CONSIDERATION.  THE CONSIDERATION TO BE PAID FOR THE SHARES TO BE
ISSUED UPON EXERCISE OF AN OPTION OR PURSUANT TO A SALE, INCLUDING THE METHOD OF
PAYMENT, SHALL BE DETERMINED BY THE ADMINISTRATOR.  IN THE CASE OF AN INCENTIVE
STOCK OPTION, THE ADMINISTRATOR SHALL DETERMINE THE ACCEPTABLE FORM OF
CONSIDERATION AT THE TIME OF GRANT.  SUCH CONSIDERATION MAY CONSIST OF:


 


8.2.1        CASH;


 


8.2.2        CHECK;


 


8.2.3        PROMISSORY NOTE;


 


8.2.4        TRANSFER TO THE COMPANY OF SHARES WHICH


 

(A)           IN THE CASE OF SHARES ACQUIRED UPON EXERCISE OF AN OPTION, HAVE
BEEN OWNED BY THE OPTIONEE FOR MORE THAN SIX MONTHS ON THE DATE OF SURRENDER,
AND

 

(B)           HAVE A FAIR MARKET VALUE ON THE DATE OF SURRENDER EQUAL TO THE
AGGREGATE EXERCISE PRICE OF THE SHARES TO BE ACQUIRED;

 


8.2.5        IF AND SO LONG AS THE COMMON STOCK IS REGISTERED UNDER
SECTION 12(B) OR 12(G) OF THE EXCHANGE ACT, DELIVERY OF A PROPERLY EXECUTED
EXERCISE NOTICE TOGETHER WITH IRREVOCABLE INSTRUCTIONS TO A BROKER TO PROMPTLY
DELIVER TO THE COMPANY THE AMOUNT OF SALE OR LOAN PROCEEDS REQUIRED TO PAY THE
EXERCISE PRICE;


 


8.2.6        SUCH OTHER CONSIDERATION AND METHOD OF PAYMENT FOR THE ISSUANCE OF
SHARES TO THE EXTENT PERMITTED BY LEGAL REQUIREMENTS RELATING TO THE
ADMINISTRATION OF STOCK OPTION PLANS AND ISSUANCES OF CAPITAL STOCK UNDER
APPLICABLE CORPORATE AND SECURITIES LAWS AND THE CODE; OR


 


8.2.7        ANY COMBINATION OF THE FOREGOING METHODS OF PAYMENT.


 

If the Fair Market Value of the number of whole Shares transferred or the number
of whole Shares surrendered is less than the total exercise price of the Option,
the shortfall must be made up in cash or by check.  Notwithstanding the
foregoing provisions of this Section 8.2, the consideration for Shares to be
issued pursuant to a Sale may not include, in whole or in part, the
consideration set forth in subsection 8.2.5 above.

 


9.             EXERCISE OF OPTION.


 


9.1           PROCEDURE FOR EXERCISE; RIGHTS AS A SHAREHOLDER.  ANY OPTION
GRANTED HEREUNDER SHALL BE EXERCISABLE AT SUCH TIMES AND UNDER SUCH CONDITIONS
AS DETERMINED BY THE

 

8

--------------------------------------------------------------------------------


 


ADMINISTRATOR, INCLUDING PERFORMANCE CRITERIA WITH RESPECT TO THE COMPANY AND/OR
THE OPTIONEE, AND AS SHALL BE PERMISSIBLE UNDER THE TERMS OF THE PLAN.


 

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company.  Full
payment may, as authorized by the Administrator, consist of any consideration
and method of payment allowable under the Option Agreement and Section 8.2 of
the Plan.  Each Optionee who exercises an Option shall, upon notification of the
amount due (if any) and prior to or concurrent with delivery of the certificate
representing the Shares, pay to the Company amounts necessary to satisfy
applicable federal, state and local tax withholding requirements.  An Optionee
must also provide a duly executed copy of any stock transfer agreement then in
effect and determined to be applicable by the Administrator.  Until the issuance
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the stock certificate evidencing
such Shares, no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Optioned Stock represented by such
stock certificate, notwithstanding the exercise of the Option.  No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the stock certificate is issued, except as provided in Section 11 of
the Plan.

 


9.2           TERMINATION OF EMPLOYMENT OR CONSULTING RELATIONSHIP.  IN THE
EVENT THAT AN OPTIONEE’S CONTINUOUS STATUS AS AN EMPLOYEE OR CONSULTANT
TERMINATES (OTHER THAN UPON THE OPTIONEE’S DEATH OR DISABILITY), THE OPTIONEE
MAY EXERCISE HIS OR HER OPTION, BUT ONLY WITHIN SUCH PERIOD OF TIME AS IS
DETERMINED BY THE ADMINISTRATOR, AND ONLY TO THE EXTENT THAT THE OPTIONEE WAS
ENTITLED TO EXERCISE IT AT THE DATE OF TERMINATION (BUT IN NO EVENT LATER THAN
THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE NOTICE OF GRANT). 
IN THE CASE OF AN INCENTIVE STOCK OPTION, THE ADMINISTRATOR SHALL DETERMINE SUCH
PERIOD OF TIME (IN NO EVENT TO EXCEED THREE (3) MONTHS FROM THE DATE OF
TERMINATION) WHEN THE OPTION IS GRANTED.  IF, AT THE DATE OF TERMINATION, THE
OPTIONEE IS NOT ENTITLED TO EXERCISE HIS OR HER ENTIRE OPTION, THE SHARES
COVERED BY THE UNEXERCISABLE PORTION OF THE OPTION SHALL REVERT TO THE PLAN. 
IF, AFTER TERMINATION, THE OPTIONEE DOES NOT EXERCISE HIS OR HER OPTION WITH THE
TIME SPECIFIED BY THE ADMINISTRATOR, THE OPTION SHALL TERMINATE, AND THE SHARES
COVERED BY SUCH OPTION SHALL REVERT TO THE PLAN.


 


9.3           DISABILITY OF OPTIONEE.  IN THE EVENT THAT AN OPTIONEE’S
CONTINUOUS STATUS AS AN EMPLOYEE OR CONSULTANT TERMINATES AS A RESULT OF THE
OPTIONEE’S DISABILITY, THE OPTIONEE MAY EXERCISE HIS OR HER OPTION AT ANY TIME
WITHIN TWELVE (12) MONTHS FROM THE DATE OF SUCH TERMINATION, BUT ONLY TO THE
EXTENT THAT THE OPTIONEE WAS ENTITLED TO EXERCISE IT AT THE DATE OF SUCH
TERMINATION (BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH
OPTION AS SET FORTH IN THE NOTICE OF GRANT).  IF, AT THE DATE OF TERMINATION,
THE OPTIONEE IS NOT ENTITLED TO EXERCISE HIS OR HER ENTIRE OPTION, THE SHARES
COVERED BY THE UNEXERCISABLE PORTION OF THE OPTION SHALL REVERT TO THE PLAN. 
IF, AFTER TERMINATION, THE OPTIONEE DOES NOT EXERCISE HIS OR HER OPTION WITHIN
THE TIME SPECIFIED HEREIN, THE OPTION SHALL TERMINATE, AND THE SHARES COVERED BY
SUCH OPTION SHALL REVERT TO THE PLAN.

 

9

--------------------------------------------------------------------------------


 


9.4           DEATH OF OPTIONEE.  IN THE EVENT OF THE DEATH OF AN OPTIONEE, THE
OPTION MAY BE EXERCISED AT ANY TIME WITHIN TWELVE (12) MONTHS FOLLOWING THE DATE
OF DEATH (BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH OPTION
AS SET FORTH IN THE NOTICE OF GRANT), BY THE OPTIONEE’S ESTATE OR BY A PERSON
WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY BEQUEST OR INHERITANCE, BUT
ONLY TO THE EXTENT THAT THE OPTIONEE WAS ENTITLED TO EXERCISE THE OPTION AT THE
DATE OF DEATH.  IF, AT THE TIME OF DEATH, THE OPTIONEE WAS NOT ENTITLED TO
EXERCISE HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNEXERCISABLE
PORTION OF THE OPTION SHALL REVERT TO THE PLAN.  IF, AFTER DEATH, THE OPTIONEE’S
ESTATE OR A PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY BEQUEST OR
INHERITANCE DOES NOT EXERCISE THE OPTION WITHIN THE TIME SPECIFIED HEREIN, THE
OPTION SHALL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION SHALL REVERT TO
THE PLAN.


 


9.5           RULE 16B-3.  OPTIONS GRANTED TO PERSONS SUBJECT TO
SECTION 16(B) OF THE EXCHANGE ACT MUST COMPLY WITH RULE 16B-3 AND SHALL CONTAIN
SUCH ADDITIONAL CONDITIONS OR RESTRICTIONS AS MAY BE REQUIRED THEREUNDER TO
QUALIFY FOR THE MAXIMUM EXEMPTION FROM SECTION 16 OF THE EXCHANGE ACT WITH
RESPECT TO PLAN TRANSACTIONS.


 


9.6           BUYOUT PROVISIONS.  THE ADMINISTRATOR MAY AT ANY TIME OFFER TO BUY
OUT, IN WHOLE OR IN PART, FOR A PAYMENT IN CASH OR SHARES, AN OPTION PREVIOUSLY
GRANTED, BASED ON SUCH TERMS AND CONDITIONS AS THE ADMINISTRATOR SHALL ESTABLISH
AND COMMUNICATE TO THE OPTIONEE AT THE TIME THAT SUCH OFFER IS MADE.


 


10.           NONTRANSFERABILITY OF OPTIONS.  EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED IN THE OPTION AGREEMENT, AN OPTION MAY NOT BE SOLD, PLEDGED, ASSIGNED,
HYPOTHECATED, TRANSFERRED OR DISPOSED OF IN ANY MANNER OTHER THAN BY WILL, OR BY
THE LAWS OF DESCENT AND DISTRIBUTION, AND MAY BE EXERCISED DURING THE LIFETIME
OF THE OPTIONEE ONLY BY THE OPTIONEE OR, IF INCAPACITATED, BY HIS OR HER LEGAL
GUARDIAN OR LEGAL REPRESENTATIVE.


 


11.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION OR MERGER.


 


11.1         CHANGES IN CAPITALIZATION.  SUBJECT TO ANY REQUIRED ACTION BY THE
SHAREHOLDERS OF THE COMPANY, THE NUMBER OF SHARES OF COMMON STOCK COVERED BY
EACH OUTSTANDING OPTION AND THE NUMBER OF SHARES OF COMMON STOCK WHICH HAVE BEEN
AUTHORIZED FOR ISSUANCE UNDER THE PLAN BUT AS TO WHICH NO OPTIONS HAVE YET BEEN
GRANTED OR SALES MADE OR WHICH HAVE BEEN RETURNED TO THE PLAN UPON CANCELLATION
OR EXPIRATION OF AN OPTION, AS WELL AS THE PRICE PER SHARE OF COMMON STOCK
COVERED BY EACH SUCH OUTSTANDING OPTION, SHALL BE PROPORTIONATELY ADJUSTED FOR
ANY INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON STOCK
RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND, COMBINATION
OR RECLASSIFICATION OF THE COMMON STOCK, OR ANY OTHER INCREASE OR DECREASE IN
THE NUMBER OF ISSUED SHARES OF COMMON STOCK EFFECTED WITHOUT RECEIPT OF
CONSIDERATION BY THE COMPANY; PROVIDED, HOWEVER, THAT CONVERSION OF ANY
CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT BE DEEMED TO HAVE BEEN “EFFECTED
WITHOUT RECEIPT OF CONSIDERATION.”  SUCH ADJUSTMENT SHALL BE MADE BY THE
ADMINISTRATOR, WHOSE DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING AND
CONCLUSIVE.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO ISSUANCE BY THE COMPANY OF
SHARES OF STOCK OF ANY CLASS, OR SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF
ANY CLASS, SHALL AFFECT, AND NO ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH
RESPECT TO, THE NUMBER OR PRICE OF SHARES OF COMMON STOCK SUBJECT TO AN OPTION.

 

10

--------------------------------------------------------------------------------


 


11.2         DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF THE PROPOSED
DISSOLUTION OR LIQUIDATION OF THE COMPANY, EACH OUTSTANDING OPTION WILL
TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED ACTION, UNLESS
OTHERWISE PROVIDED BY THE ADMINISTRATOR.  THE ADMINISTRATOR MAY, IN THE EXERCISE
OF ITS SOLE DISCRETION IN SUCH INSTANCES, DECLARE THAT ANY OPTION SHALL
TERMINATE AS OF A DATE FIXED BY THE BOARD AND GIVE EACH OPTIONEE THE RIGHT TO
EXERCISE OPTIONEE’S OPTION AS TO ALL OR ANY PART OF THE COMMON STOCK SUBJECT TO
THE OPTION, INCLUDING SHARES AS TO WHICH THE OPTION WOULD NOT OTHERWISE BE
EXERCISABLE.


 


11.3         MERGER OR ASSET SALE. EXCEPT AS OTHERWISE PROVIDED IN AN OPTION
AGREEMENT, IN THE EVENT OF A PROPOSED SALE OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY, OR THE MERGER OF THE COMPANY WITH OR INTO ANOTHER
CORPORATION, EACH OUTSTANDING OPTION SHALL BE ASSUMED OR AN EQUIVALENT OPTION
SHALL BE SUBSTITUTED BY SUCH SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF
SUCH SUCCESSOR CORPORATION, UNLESS THE ADMINISTRATOR DETERMINES, IN THE EXERCISE
OF ITS SOLE DISCRETION AND IN LIEU OF SUCH ASSUMPTION OR SUBSTITUTION, THAT EACH
OPTIONEE SHALL HAVE THE RIGHT TO EXERCISE OPTIONEE’S OPTION AS TO ALL OR ANY
PART OF THE COMMON STOCK SUBJECT TO THE OPTION, INCLUDING SHARES AS TO WHICH THE
OPTION WOULD NOT OTHERWISE BE EXERCISABLE.  IF THE ADMINISTRATOR DETERMINES THAT
AN OPTION SHALL BE EXERCISABLE IN LIEU OF ASSUMPTION OR SUBSTITUTION IN THE
EVENT OF A MERGER OR SALE OF ASSETS, THE ADMINISTRATOR SHALL NOTIFY THE OPTIONEE
THAT THE OPTION SHALL BE SO EXERCISABLE FOR A PERIOD OF THIRTY (30) DAYS FROM
THE DATE OF SUCH NOTICE OR SUCH SHORTER PERIOD AS THE ADMINISTRATOR MAY SPECIFY
IN THE NOTICE, AND THE OPTION WILL TERMINATE UPON THE EXPIRATION OF SUCH
PERIOD.  FOR THE PURPOSES OF THIS PARAGRAPH, THE OPTION SHALL BE CONSIDERED
ASSUMED IF, FOLLOWING THE MERGER OR SALE OF ASSETS, THE OPTION CONFERS THE RIGHT
TO PURCHASE, FOR EACH SHARE OF OPTIONED STOCK SUBJECT TO THE OPTION IMMEDIATELY
PRIOR TO THE MERGER OR SALE OF ASSETS, THE CONSIDERATION (WHETHER STOCK, CASH,
OR OTHER SECURITIES OR PROPERTY) RECEIVED IN THE MERGER OR SALE OF ASSETS BY
HOLDERS OF COMMON STOCK FOR EACH SHARE HELD ON THE EFFECTIVE DATE OF THE
TRANSACTION (AND IF HOLDERS WERE OFFERED A CHOICE OF CONSIDERATION, THE TYPE OF
CONSIDERATION CHOSEN BY THE HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES);
PROVIDED, HOWEVER, THAT IF SUCH CONSIDERATION RECEIVED IN THE MERGER OR SALE OF
ASSETS WAS NOT SOLELY COMMON STOCK OF THE SUCCESSOR CORPORATION OR ITS PARENT,
THE ADMINISTRATOR MAY, WITH THE CONSENT OF THE SUCCESSOR CORPORATION AND THE
OPTIONEE, PROVIDE FOR THE CONSIDERATION TO BE RECEIVED UPON THE EXERCISE OF THE
OPTION, FOR EACH SHARE OF OPTIONED STOCK SUBJECT TO THE OPTION, TO BE SOLELY
COMMON STOCK OF THE SUCCESSOR CORPORATION OR ITS PARENT EQUAL IN FAIR MARKET
VALUE TO THE PER SHARE CONSIDERATION RECEIVED BY HOLDERS OF COMMON STOCK IN THE
MERGER OR SALE OF ASSETS.


 


12.           TIME OF GRANTING OPTIONS.  THE DATE OF GRANT OF AN OPTION SHALL,
FOR ALL PURPOSES, BE THE DATE ON WHICH THE ADMINISTRATOR MAKES THE DETERMINATION
GRANTING SUCH OPTION.  NOTICE OF THE DETERMINATION SHALL BE GIVEN TO EACH
OPTIONEE WITHIN A REASONABLE TIME AFTER THE DATE OF SUCH GRANT.


 


13.           AMENDMENT AND TERMINATION OF THE PLAN.


 


13.1         AMENDMENT AND TERMINATION.  THE BOARD MAY AMEND OR TERMINATE THE
PLAN FROM TIME TO TIME IN SUCH RESPECTS AS THE BOARD MAY DEEM ADVISABLE.


 


13.2         SHAREHOLDER APPROVAL.  THE COMPANY SHALL OBTAIN SHAREHOLDER
APPROVAL OF ANY PLAN AMENDMENT TO THE EXTENT NECESSARY AND DESIRABLE TO COMPLY
WITH RULE 16B-3 OR WITH SECTION

 

11

--------------------------------------------------------------------------------


 


422 OF THE CODE (OR ANY SUCCESSOR RULE OR STATUTE OR OTHER APPLICABLE LAW,
RULE OR REGULATION, INCLUDING THE REQUIREMENTS OF ANY EXCHANGE OR QUOTATION
SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED).  SUCH SHAREHOLDER
APPROVAL, IF REQUIRED, SHALL BE OBTAINED IN SUCH A MANNER AND TO SUCH A DEGREE
AS IS REQUIRED BY THE APPLICABLE LAW, RULE OR REGULATION.


 


13.3         EFFECT OF AMENDMENT OR TERMINATION.  ANY SUCH AMENDMENT OR
TERMINATION OF THE PLAN SHALL NOT AFFECT OPTIONS ALREADY GRANTED, AND SUCH
OPTIONS SHALL REMAIN IN FULL FORCE AND EFFECT AS IF THIS PLAN HAD NOT BEEN
AMENDED OR TERMINATED, UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE OPTIONEE AND
THE ADMINISTRATOR, WHICH AGREEMENT MUST BE IN WRITING AND SIGNED BY THE OPTIONEE
AND THE COMPANY.


 


14.           CONDITIONS UPON ISSUANCE OF SHARES.  SHARES SHALL NOT BE ISSUED
PURSUANT TO THE EXERCISE OF AN OPTION OR A SALE UNLESS THE EXERCISE OF SUCH
OPTION OR CONSUMMATION OF THE SALE AND THE ISSUANCE AND DELIVERY OF SUCH SHARES
PURSUANT THERETO SHALL COMPLY WITH ALL RELEVANT PROVISIONS OF LAW, INCLUDING,
WITHOUT LIMITATION, THE SECURITIES ACT OF 1933, AS AMENDED, APPLICABLE STATE
SECURITIES LAWS, THE EXCHANGE ACT, THE RULES AND REGULATIONS PROMULGATED
THEREUNDER, AND THE REQUIREMENTS OF ANY STOCK EXCHANGE (INCLUDING NASDAQ) UPON
WHICH THE SHARES MAY THEN BE LISTED, AND SHALL BE FURTHER SUBJECT TO THE
APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH COMPLIANCE.


 


15.           RESERVATION OF SHARES.  THE COMPANY, DURING THE TERM OF THIS PLAN,
WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES AS SHALL BE
SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.


 


16.           LIABILITY OF COMPANY.


 


16.1         INABILITY TO OBTAIN AUTHORITY.  INABILITY OF THE COMPANY TO OBTAIN
AUTHORITY FROM ANY REGULATORY BODY HAVING JURISDICTION, WHICH AUTHORITY IS
DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND SALE
OF ANY SHARES HEREUNDER, SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN RESPECT
OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH SUCH REQUISITE AUTHORITY
SHALL NOT HAVE BEEN OBTAINED.


 

As a condition to the exercise of an Option or a Sale, the Company may require
the person exercising such Option or to whom Shares are being Sold to represent
and warrant at the time of any such exercise or Sale that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required by any of the aforementioned relevant provisions of
law.

 


16.2         GRANTS EXCEEDING ALLOTTED SHARES.  IF THE OPTIONED STOCK COVERED BY
AN OPTION EXCEEDS, AS OF THE DATE OF GRANT, THE NUMBER OF SHARES WHICH MAY BE
ISSUED UNDER THE PLAN WITHOUT ADDITIONAL SHAREHOLDER APPROVAL, SUCH OPTION SHALL
BE VOID WITH RESPECT TO SUCH EXCESS OPTIONED STOCK, UNLESS SHAREHOLDER APPROVAL
OF AN AMENDMENT SUFFICIENTLY INCREASING THE NUMBER OF SHARES SUBJECT TO THE PLAN
IS TIMELY OBTAINED IN ACCORDANCE WITH SECTION 13 OF THE PLAN.

 

12

--------------------------------------------------------------------------------


 


17.           SHAREHOLDER APPROVAL.  CONTINUANCE OF THE PLAN SHALL BE SUBJECT TO
APPROVAL BY THE SHAREHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS BEFORE OR
AFTER THE DATE THE PLAN IS ADOPTED.  SUCH SHAREHOLDER APPROVAL SHALL BE OBTAINED
IN THE MANNER AND TO THE DEGREE REQUIRED UNDER APPLICABLE FEDERAL AND STATE LAW.


 


18.           MARKET STANDOFF.


 

In connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act, including the Company’s initial public offering, an Optionee or
other participant in the Plan shall not sell, make any short sale of, loan,
hypothecate, pledge, grant any option for the purchase of, or otherwise dispose
or transfer for value or otherwise agree to engage in any of the foregoing
transactions with respect to, any shares issuable or issued under the Plan,
whether pursuant to an Option or a Sale, without the prior written consent of
the Company or its underwriters.  Such limitations shall be in effect for such
period of time as may be requested by the Company or such underwriters and
agreed to by the Company’s officers and directors with respect to their shares;
provided, however, that in no event shall such period exceed 180 days.  The
limitations of this paragraph shall in all events terminate five years after the
effective date of the Company’s initial public offering.  Participants shall be
subject to the market standoff provisions of this Section 18 only if the
officers and directors of the Company are also subject to similar arrangements.

 

In the event of any stock split, stock dividend, recapitalization, combination
of shares, exchange of shares or other change affecting the Company’s
outstanding Common Stock effected as a class without the Company’s receipt of
consideration, then any new, substituted or additional securities distributed
with respect to the purchased shares shall be immediately subject to the
provisions of this Section 18, to the same extent the purchased shares are at
such time covered by such provisions.

 

In order to enforce the limitations of this Section 18, the Company may impose
stop-transfer instructions with respect to the purchased shares until the end of
the applicable standoff period.

 

Amended by the Board of Directors on March 31, 2006

Amendment approved by Shareholders on May 19, 2006

 

13

--------------------------------------------------------------------------------